Name: 82/842/EEC: Commission Decision of 30 November 1982 establishing that the apparatus described as 'SPEX - Compudrive Czerny-Turner Spectrometer, model 1704' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  natural and applied sciences;  tariff policy
 Date Published: 1982-12-17

 Avis juridique important|31982D084282/842/EEC: Commission Decision of 30 November 1982 establishing that the apparatus described as 'SPEX - Compudrive Czerny-Turner Spectrometer, model 1704' may not be imported free of Common Customs Tariff duties Official Journal L 356 , 17/12/1982 P. 0045 - 0045*****COMMISSION DECISION of 30 November 1982 establishing that the apparatus described as 'SPEX - Compudrive Czerny-Turner Spectrometer, model 1704' may not be imported free of Common Customs Tariff duties (82/842/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 9 June 1982, the United Kingdom requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'SPEX - Compudrive Czerny-Turner Spectrometer, model 1704', ordered on 27 January 1982 and to be used for research in plasma emission spectroscopy with microwave and radio-frequency sources and in particular for the measurement of selected wavelengths of light emitted by the plasma sources employed, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 22 October 1982, within the framework of the Committee on Duty-Free Arrangements, to examine the matter; Whereas this examination showed that the apparatus in question is a spectrometer; Whereas its objective technical characteristics, such as the resolution power, and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus 'JY38P' manufactured by Jobin Yvon, 16-18, rue du Canal, F-91163 Longjemeau, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'SPEX - Compudrive Czerny-Turner Spectrometer, model 1704', which is the subject of an application by the United Kingdom of 9 June 1982, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 November 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.